Citation Nr: 1424649	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on July 24, 2012, via videoconferencing equipment, which was conducted by the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The most probative competent evidence is in relative equipoise concerning whether the Veteran's bilateral hearing loss is the result of his in-service noise exposure.  

2.  The most probative competent evidence is in relative equipoise concerning whether the Veteran's tinnitus is the result of his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active duty.  

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active duty.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's appeal to establish service connection for bilateral hearing loss and tinnitus, which represents a full grant of the benefits on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the part of the claim decided herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Direct Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Also, Training Letter 10-02 (issued in March 2010) regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  It was noted that delayed-onset hearing loss and tinnitus must be considered.  See Training Letter 10-02 (issued in March 2010).  

Analysis

Because analysis of the Veteran's claims entails application of identical laws to similar facts, for the sake of economy, the Board will discuss them together.  

After private and VA audiometric testing and examination in March 2009, August 2010, and November 2010, the Veteran demonstrated a bilateral hearing loss disability for VA purposes as per 38 C.F.R. § 3.385 and bilateral tinnitus was diagnosed.  Accordingly, element (1) has been demonstrated for both disabilities.  

Concerning element (2), evidence of in-service incurrence of a disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology relating to the ears, to include decreased hearing acuity or tinnitus.  Indeed, the Veteran scored 15/15 on whispered voice testing at entrance to and separation from service.  

Rather, the Veteran asserts that his current bilateral hearing loss disability and tinnitus are the result of his in-service exposure to excessive noise from large weapons fire in close proximity while serving on the decks of the U.S.S. Topeka, U.S.S. Alfred A. Cunningham, and U.S.S. Benning.  As acknowledged by the RO throughout the pendency of the appeal, the Veteran's Military Occupational Specialty (MOS) during his Naval Service was Mail Clerk - an occupation not normally associated with exposure to excessive noise.  However, throughout the appeal, the Veteran has consistently asserted that he was assigned to the 1st Division, which includes general duties on the deck of the ship.  In this position, in addition to his regular duties, he contends that he served as a Fire Control Specialist and was exposed to excessive noise from machinery used to fix the ships' decks as well as fire from large guns mounted in close proximity to his station.  See e.g., the Veteran's March 2010 and April 2010 statements, the November 2010 report from Dr. Johnson, the August 2010 VA examination report and January 2012 addendum opinions, and the July 2012 hearing transcript at pages 3 - 5.  The Veteran is certainly competent to assert matters which he has experienced first-hand.  See Layno, Rucker, Charles and Cartwright, all supra.  Indeed, the Board has no reason to disbelieve the Veteran.  In light of above, the Board concludes that element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between an in-service injury (i.e., noise exposure) and his current bilateral hearing loss disability and tinnitus, there are several nexus opinions of record, both favorable and unfavorable to the Veteran's claims.  The Board will recount these opinions in turn.  

After physical examination and audiometric testing of the Veteran in August 2010, the VA examiner stated that the Veteran's bilateral hearing loss disability and tinnitus could be caused by his reported in-service noise exposure; however, because the examiner could not verify the reported noise exposure in reviewing the file, to include noting that such noise exposure was not normally associated with an MOS as a Mail Clerk, it was stated that a nexus opinion could not be rendered without resort to mere speculation.  

In support of his claim, the Veteran submitted a November 2010 private audiological examination and opinion from Dr. Johnson, who, after conducting audiometric testing and interviewing the Veteran, opined that, based on the Veteran's reports of exposure to excessive noise during his active duty, his bilateral hearing loss disability and tinnitus were at least as likely as not the result of his service, to include this in-service noise exposure.  

In light of the uncertainty expressed by the VA examiner in the August 2010 opinion and the November 2010 private opinion from Dr. Johnson, the RO sought addendum opinions from the VA examiner in January 2012.  In the January 2012 addendum opinion, the examiner stated that, due to a lack of military evidence verifying that the Veteran incurred exposure to excessive noise above-and-beyond that normally experienced by a Mail Clerk, it was less likely as not that his current bilateral hearing loss disability was the result of his service.  Further, the examiner opined that, due to the lack of evidence of tinnitus in service and in-service exposure to excessive noise, the Veteran's tinnitus was less likely as not related to service.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Initially, the Board notes that the August 2010 VA opinion is adequate; however, it is neither favorable nor unfavorable to the Veteran's claims, as the examiner stated that such opinions could not be rendered without resort to mere speculation and provided a reason for this conclusion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nonetheless, the examiner noted the possibility that both disabilities could be the result of in-service noise exposure if such could be confirmed.  

The Board concludes that the January 2012 VA addendum opinion is inadequate for adjudicating either of the Veteran's claims.  Concerning the Veteran's bilateral hearing loss claim, although the examiner did extensive research with regard to the duties and assignments of the Veteran's assigned MOS, to include whether such was associated with noise exposure, it does not appear that the Veteran's competent and credible statements of in-service noise exposure were considered in this regard.  Further, the rationale for the examiner's unfavorable opinion concerning the Veteran's tinnitus claim is contrary to the Court's holding in Buchanan and VA Training Letter 10-02, that the Veteran's claims of experiencing symptoms cannot be dismissed because of a lack of contemporaneous evidence - especially in cases involving delayed-onset tinnitus.  

To the contrary, in providing the November 2010 opinions in favor of the Veteran's claims, Dr. Johnson accepted the Veteran's reports of in-service exposure to excessive noise from large guns while stationed on the decks of ships while in the Navy and opined that his current bilateral hearing loss disability and tinnitus were the result of such.  The Board is aware that Dr. Johnson did not review the Veteran's claims file in connection with providing these opinions; however, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  Instead, the Court held that the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In the present case, it appears that Dr. Johnson was fully informed of the pertinent facts surrounding the Veteran's in-service duties, to include his competent and credible reports of incurrence of in-service noise exposure.  

In light of above, the Board finds that the evidence of record is at least in relative equipoise concerning whether the Veteran's current bilateral hearing loss disability and tinnitus are the result of his in-service noise exposure.  In such cases, the Court has held, and VA laws provide, that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


